Citation Nr: 1511059	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1960 to November 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an April 2007 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.  The jurisdiction of the case now rests in Waco, Texas. 

The Board remanded the case for additional development of the record in February 2014 and again in September 2014.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO in January 2010.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have a skin disease or injury during service or experience chronic symptoms of skin rash during service.

2.  The current skin disorder of eczema did not begin during service and is not related to service.

3.  The current skin disorder of stasis dermatitis is rated as part of the service-connected peripheral vascular disease.



CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Skin Disorder

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence includes evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran contends that he had a skin rash during service and since service, and that he has a skin disorder that is related to service.  At a January 2010 decision review officer hearing, the Veteran testified that he first experienced burning and itchy areas on his skin while in Vietnam.  He stated that because he was a medic he treated himself with whatever medication he had.  He reported that the rash has periodically broken out since service, and that he continued to self-treat it until a few years prior when it became worse and he sought treatment from a private doctor.

The Board finds that the Veteran has current skin disorders of stasis dermatitis and chronic eczema, as diagnosed by an April 2014 VA skin examination.

After a review of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience a skin disease or injury during service or experience chronic symptoms of skin rash during service, and that currently diagnosed eczema did not have its onset during service.  The Veteran's DD Form 214 reflects that he served in Vietnam from April 1967 to April 1968.  A review of the service treatment records does not reflect any complaints of a rash in service.  

The Board acknowledges the Veteran's contention that as a medic he treated himself; however, this explanation is inconsistent with, and outweighed by, the Veteran's own histories during service affirmatively denying a skin disorder, and the clinical findings in service indicating normal skin when examined.  The Board finds it highly probative that the Veteran specifically denied a history of skin diseases on medical history forms completed during service in December 1968, July 1980, and September 1980.  Further, his skin was also examined and found to be normal on examination on those dates, as well as when examined on other occasions during service in February 1967, March 1970, and March 1973. The Board has relied on the Veteran's own affirmative histories during service, as well as clinical findings, and not solely on a negative inference based on lack of notation of skin disorder or absence of treatment recorded in the service treatment records.  

The evidence of record reflects that the Veteran sought treatment for a myriad of medical complaints in service that included epididymitis, testicular mass, lacerated left thumb, was referred for abnormal chest x-rays and underwent heart testing to rule out active disease, underwent optometry examination for eyewear prescription due to diagnosed myopia and presbyopia, pterygium, hearing loss complaints, measurements, and profile, complaint of nasal congestion, recurrent sinusitis, and headaches, abscessed tooth, tenderness, and other dental complaints that include tooth or gum trouble/gingivitis, scab with ulceration/sore/lesion of the right lower lip of two months' duration, complaints of vomiting, complaints and treatment for back strain with findings of muscle spasm, reports of foot trouble, reported that he had worn a brace or back support, history of treatment for kidney infection while in Vietnam, trouble with right foot while in Vietnam, history of allergy to sulfa drugs, and complaints of inability to be a medic because he could not stand the sight of blood.  While the Veteran specifically complained of these problems, during treatment for these complaints or problems, and during histories that included histories of what he had while in Vietnam, he never reported a history or complaints related to skin rash.  

Notably, despite being a medic, the Veteran did not self treat these disorders as he has alleged he did with his alleged skin rash.  The record reflects that the Veteran sought treatment during service when he needed treatment, and was not averse to doing so, and reported multiple histories of symptoms and treatment, including what occurred in Vietnam.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).    

While the Veteran reported to the VA examiner in April 2014 that he first experienced a rash on his feet while in Vietnam that had spread to include both arms over the last 30 years, the Board finds that history is not credible.  The Board finds that the assertion is inconsistent with, and outweighed by, other, more contemporaneous lay and medical evidence of record.  The Veteran affirmatively denied having a skin disorder multiple times during service and at the time of separation from service.  The Board gives significant probative weight to those denials as they were contemporaneous with his service, and during and shortly after the time he contended the skin condition began.  Notably, the Veteran reported multiple other medical conditions on his report of medical history forms, including having a cyst on his foot while in Vietnam, while repeatedly denying a history of skin disorder, supporting that he did not actually have such a disorder in service.  The Board further puts significant probative weight on the clinical findings of normal skin at multiple examinations during service, again both during and shortly after the time the Veteran contended his skin condition began.  The Board finds those contemporaneous statements and clinical findings more probative than the Veteran's current contention, made in connection with his claim for benefits, that his skin condition began in service.  Thus, while the Board does not find that absence of service treatment records showing treatment for a skin condition is alone evidence that the Veteran's skin condition did not begin in service, the Board does find that the Veteran's own in-service statements and examinations contradict his current assertion that the condition began in service.

The Board finds that the weight of the evidence demonstrates that the current skin disorder of eczema did not begin during service and is not related to service, and the current skin disorder of stasis dermatitis is rated as part of the service-connected peripheral vascular disease.  A VA opinion was obtained in June 2014 regarding the etiology of the Veteran's current skin conditions.  The VA reviewer opined that the Veteran's stasis dermatitis is a skin manifestation of the Veteran's service-connected peripheral vascular disease.  As these skin changes are thus considered by the rating criteria applicable to peripheral vascular disease, they do not represent a separate and distinct disability subject to service connection.  See  38 C.F.R. 
§ 4.14 (2014).  In November 2014 another VA opinion was obtained.  After a review of the Veteran's claims file, the VA reviewer opined that it is less likely than not that the Veteran's chronic eczema onset in service or is otherwise related to his service.  

The Board acknowledges the Veteran's position as a medic in service and his contention that he self-treated a rash for many years, beginning in service; however, the Board has found his report of having an ongoing skin condition since Vietnam not to be credible.  Therefore, the Board affords the greatest probative weight to the opinion of the VA medical examiners.

The Veteran has also contended that his current skin condition is a result of his exposure to Agent Orange in service.  Although some diseases are presumptively associated with herbicide exposure, stasis dermatitis and eczema are not among those diseases.  See 38 C.F.R. § 3.307(a)(6)(ii).  There is further no medical evidence linking the Veteran's current skin disorders to exposure to Agent Orange in service.  While acknowledging the Veteran's training as a medic, the Board finds that, in this particular case, in the context of absence of symptoms from skin disorder symptoms since service, and where the question is the relationship between the chemicals in herbicides and the current skin disorders, the Veteran is not competent to opine as to a nexus between the currently diagnosed skin disorders and herbicide exposure, as it is a complex etiological question for which he does not have the education, training, or experience to competently opine.  See 38 C.F.R. 
§ 3.159(a)(1).  Such an etiology question involves complex questions of the relationship between dermatology and the toxicology of herbicides in humans.  Such an opinion would require knowledge of herbicide compounds, related disease processes that could result from such chemicals, as well as an awareness of various other possible etiologies that could account for the same or similar symptoms as a skin rash.  The evidence does not show the veteran's medic training has provided him with sufficient knowledge on such matters to be competent to render an opinion as to a connection between exposure to herbicide and his current skin conditions.  As the preponderance of the evidence is against the Veteran's claim for service connection for a skin condition, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2007, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  As required by the Board's September 2014 remand, in an October 2014 letter, the AOJ requested the Veteran provide a release to obtain copies of his treatment records from his private dermatologist.  The Veteran did not respond.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in April 2014, and VA nexus opinions were obtained in June and November 2014.  The November 2014 reviewer, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the opinion provided is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


